     Case 2:21-cv-00253-JRG Document 1 Filed 07/09/21 Page 1 of 7 PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

HAWAII SPA, INC.                                 §
                                                 §
        Plaintiff,                               §
                                                 §
V.                                               §     Civil Action No. 2:21-cv-253
                                                 §
THE HANOVER INSURANCE                            §
COMPANY                                          §
                                                 §
        Defendant,                               §

                                   ORIGINAL COMPLAINT

TO THE HONORABLE COURT:

        Plaintiff, HAWAII SPA, INC, files this Original Complaint, complaining of and against

Defendant. For cause of action, Plaintiff respectfully shows this Court the following:

                                            A. PARTIES

        1.1      Plaintiff, Hawaii Spa, Inc., is a domestic corporation with its primary place of

business at 310 East Loop 281, Longview, Texas 75605.

        1.2      Defendant, The Hanover Insurance Company, (hereinafter “Hanover”) is a

foreign corporation licensed to provide insurance in the State of Texas by the Texas Department

of Insurance. Defendant Hanover may be served through its registered agent for service of

process, C.T. Corporation System, located at 1999 Bryan Street, Suite 900, Dallas, Texas,

75201-3136.

                                   B. JURISDICTION & VENUE

        1.       The Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332(a)(1)

Plaintiff’s Original Complaint                                                            Page | 1
   Case 2:21-cv-00253-JRG Document 1 Filed 07/09/21 Page 2 of 7 PageID #: 2




because complete diversity of citizenship exists between the parties and the amount in

controversy exceeds the minimum jurisdictional amount. Hawaii Spa, Inc. (hereinafter “Hawaii

Spa”) is a citizen of the State of Texas and Hanover was incorporated under the laws of the State

of New Hampshire and has its principal place of business in Massachusetts. The amount in

controversy exceeds $75,000 excluding interest and costs.

        2.        The Court has personal jurisdiction over Hanover because Hanover is licensed to

provide insurance to businesses in the State of Texas, thus giving Hanover continuous and

systematic contacts and availing itself to the benefits and the laws in State of Texas, satisfying

personal jurisdiction.

        3.        Venue is proper in this United States District Court for the Eastern District of

Texas Pursuant to 28 U.S.C. § 1391 (b) because a substantial part of the events or omissions

giving rise to the claim occurred in this District and the property that is the subject of the dispute

between Hawaii Spa and Hanover is situated in this District.

                                               C. FACTS

        4.        On or about May 8th 2019, a hail storm swept the Longview, Texas area.

        5.        Plaintiff, Hawaii Spa, Inc., a commercial business in Longview, Texas was

damaged as a result of the hail storm.

        6.        Plaintiff Hawaii Spa, Inc. has a policy of insurance through Defendant, Hanover.

        7.        That policy obligates Defendant to pay to replace or repair damage caused by a

specified loss.

        8.        Hail damage is an explicitly covered specified loss under Plaintiff’s insurance

policy with Defendant.

        9.        On or about May 15th, 2019, Plaintiff observed water intrusion into the interior of

Plaintiff’s Original Complaint                                                                 Page | 2
   Case 2:21-cv-00253-JRG Document 1 Filed 07/09/21 Page 3 of 7 PageID #: 3




the structure.

        10.      Plaintiff notified Defendant that its roof had been damaged by hail.

        11.      Defendant inspected the building on May 24, 2019, discovered hail damage to the

roof and denied the claim on the roof.

        12.      Plaintiff had the property privately inspected by a contractor on May 12, 2020,

which showed extensive hail damage to the roof.

                                    D. BREACH OF CONTRACT

        13.      Plaintiff was insured under a contract of insurance issued by Defendant, Hanover.

        14.      The contract provides that Defendant will pay the cost to repair or replace

damaged property and will insure Plaintiff for any loss of business income and for any additional

expenses incurred as a result of a specified cause of loss in exchange for Plaintiff’s payment of

periodic premiums.

        15.      Wind and hail are specified causes of loss under the contract of insurance issued

by Defendant.

        16.      Plaintiff paid its premiums and fully performed on its obligations under the

contract of insurance.

        17.      During the policy period, Plaintiff’s covered building was damaged by hail and

Plaintiff provided notice, pursuant to the contract of insurance, to Defendant of the damage and

the cause of loss.

        18.      Defendant breached its contract with Plaintiff by denying coverage for the

damage caused by a covered cause of loss under the contract of insurance. Defendant’s breach

proximately caused injury to Plaintiff.

        19.      Plaintiff’s roof and other fixtures attached to the roof are damaged as a result of

Plaintiff’s Original Complaint                                                               Page | 3
   Case 2:21-cv-00253-JRG Document 1 Filed 07/09/21 Page 4 of 7 PageID #: 4




the hail and have remained damaged due to Defendant’s refusal to repair or replace the damage

to the structure and as a result of Defendant’s refusal to pay policy proceeds to which Plaintiff

are entitled.

        20.      Furthermore, Plaintiff is entitled to recover reasonable attorney fees under Texas

Civil Practice & Remedies Code Chapter 38 because this suit is for breach of a written contract.

Plaintiff retained counsel, who presented Plaintiff’s claim to Defendant and/or Defendant’s duly

authorized agent. Defendant has not tendered the amount owed since the claim was presented.

                                             E. BAD FAITH

        21.      Plaintiff’s contract of insurance with Defendant gives rise to a duty of good faith

and fair dealing. Defendant breached the duty by:

        (1) denying payment of a covered claim when Defendants knew or should have known

              its liability under the policy was reasonably clear, by refusing to pay a claim;

        (2) failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of

              a claim when the insurer’s liability had become reasonably clear, Tex. Ins. Code §

              542.003(b)(4);

        (3) refusing to pay a claim without conducting a reasonable investigation of the claim

              based on all information, Tex. Ins. Code § 541.060(a)(7).

        22.      There were reported hail storms in Longview in the area of the covered property

during the policy period.

        23.      Plaintiff notified Defendant of the damage and that it was caused by hail and

wind, a specified cause of loss under the contract of insurance.

        24.      Defendant identified hail damage on the roof, but inexplicably found that the size

of the hail, based on a benchmark weather report, was .75 inches and thus, not covered under the

Plaintiff’s Original Complaint                                                                   Page | 4
   Case 2:21-cv-00253-JRG Document 1 Filed 07/09/21 Page 5 of 7 PageID #: 5




policy.

          25.      Plaintiff’s roofing contractor identified extensive hail damage to the roof.

          26.      Plaintiff suffered injury as a proximate cause of Defendant’s bad faith.

Specifically, Plaintiff’s roof is damaged as a result of hail and has remained damaged due to

Defendant’s refusal to repair or replace the damage to the structure and Defendant’s refusal to

pay policy proceeds to which Plaintiff is entitled.

          27.      Furthermore, Defendant’s acts and/or omissions complained of above was

intentional and/or constitutes gross negligence, malice, or fraud, which conduct proximately

caused Plaintiff’s injuries herein. As a result, Plaintiff is entitled to exemplary damages under

Tex. Civ. Prac. & Rem. Code § 41.003(a).

                      F. UNFAIR AND DECEPTIVE INSURANCE PRACTICES

          28.      Defendant, Hanover, a corporation, are all “persons” as defined by Texas

Insurance Code § 541.002(2).

          29.      Furthermore, Plaintiff has standing to sue as a named insured on the contract of

insurance.

          30.      Furthermore, Defendant breached Chapter 541 of the Texas Insurance Code by:

          (1) Making an untrue statement of material fact regarding the cause of damage to

                Plaintiff’s covered building, in violation of Tex. Ins. Code § 541.061(1);

          (2) Misrepresenting to Plaintiff a material fact relating to the coverage at issue, including

                the cause of damage to Plaintiff’s building, in violation of Tex. Ins. Code §

                541.060(a)(1);




Plaintiff’s Original Complaint                                                                    Page | 5
   Case 2:21-cv-00253-JRG Document 1 Filed 07/09/21 Page 6 of 7 PageID #: 6




        (3) Failing to attempt in good faith to bring about a prompt, fair, and equitable settlement

              of a claim once the insurer’s liability became reasonably clear, in violation of Tex.

              Ins. Code § 541.060(a)(2); and

        (4) Refusing to pay a claim without conducting a reasonable investigation, in violation of

              Tex. Ins. Code § 541.060(a)(7).

        31.      Defendant’s unfair and/or deceptive insurance act(s) or practice(s), in violation of

Chapter 541 of the Texas Insurance Code, were a producing cause injury to Plaintiff.

Specifically, Plaintiff suffered a loss of policy benefits as a result of Defendant’s acts and/or

practices, and has suffered additional damage to its property from water leaking into the interior

of the covered structure due to Defendant’s acts or practices, as alleged above, which resulted in

denial of coverage.

        32.      Furthermore, Defendant knowingly committed the acts complained of above.

        33.      As a result of Defendants’ knowing acts and/or practices in violation of Chapter

541 of the Texas Insurance Code, Plaintiff is entitled to policy benefits, actual and/or economic

damages as a result of any additional damage to the structure caused by Defendant’s denial of

coverage, court costs and attorney’s fees, pursuant to Tex. Ins. Code § 541.152(a), and additional

damages up to three times the amount of actual damages awarded, under Tex. Ins. Code §

541.152(b).

                                         G. JURY DEMAND

        34.      Plaintiff demand a jury trial and tenders the appropriate fee with this Complaint.

                                   H. CONDITIONS PRECEDENT

        35.      All conditions precedent to Plaintiff’s claim for relief have been performed or

have occurred.

Plaintiff’s Original Complaint                                                                Page | 6
   Case 2:21-cv-00253-JRG Document 1 Filed 07/09/21 Page 7 of 7 PageID #: 7




                                       I. PRAYER FOR RELIEF

        36.      PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to appear and

answer and that upon final trial of this cause, Plaintiff recovers as follows:


                 a. actual damages within the jurisdictional limits of this Court;

                 b. exemplary damages;

                 c. pre-judgment and post-judgment interest as allowed by law;

                 d. costs of Court; and

                 e. Plaintiff demands judgment for all other relief to which Plaintiff is entitled.


                                 Respectfully submitted,
                                  SLOAN, HATCHER, PERRY, RUNGE, ROBERTSON, SMITH & JONES


                                 /s/ Justin A. Smith
                                  JUSTIN A. SMITH
                                  State Bar No. 24068415
                                  jsmith@sloanfirm.com
                                  101 East Whaley Street
                                  Longview, Texas 75601
                                  Telephone: (903) 757-7000
                                  Facsimile: (903) 757-7574

                                 ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint                                                                 Page | 7
